Opinion of the Court. ■

The decisions npon which the present appeal in complaint is predicated were not rendered in an action between the Banco Territorial y Agrícola and the former members of the firm of Cintrón Hermanos, bnt in special proceedings of a summary character to which the debtor cannot be a party and in whose favor, according to said Mortgage Law and Regulations, exist means and guarantees for obtaining reparation for such injuries as he may have sustained.
In view of the foregoing facts the appeal taken herein does not lie.
In view of article 128 of the Mortgage Law and article 175 of the Regulations for its execution, the present appeal in complaint is disallowed, with costs against the appellant. This decision is ordered to be communicated to the District Court of Humacao for proper action.
Chief Justice Quiñones and Justices'Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.